DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
	1.  The amendment filed on 6/1/2021 is acknowledged.  Claims 1, 12, 13, and 15 were amended, and new claims 16-20 were added.

2.  Newly submitted claims 19 and 20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Previously examined claims 1-15 are directed to a pharmaceutical preparation comprising a fraction that is enriched for human platelet lysate derived extracellular vesicles.  New claims 19 and 20 are directed to a method of treatment, comprising administering a pharmaceutically effective amount of a pharmaceutical preparation comprising a fraction enriched for human platelet lysate derived extracellular vesicles.
If claims 19 and 20 had been part of the originally submitted claims, they would have been properly restricted as a separate invention from the pharmaceutical preparation of originally examined claims 1-15
Specifically, the invention encompassed by claims 1-18 and the invention encompassed by claims 19 and 20 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method encompassed by claims 19 and 20 can be practiced with another materially different product.  Claims 19 and 20 do not recite any specific disease, disorder, or condition to be treated, and thus read on treatment of any possible disease, disorder, or condition.  Treatment of, for example, a bacterial infection, can be accomplished by administration of a different therapeutic agent, such as an antibiotic.  Therefore, the subject matter of claims 19 and 20 is distinct from that of claims 1-18, and therefore restriction would have been proper if the claims had been originally submitted.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  s 19 and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	3.  Claims 1-20 are currently pending.  Claims 19 and 20 are withdrawn as non-elected subject matter, and claims 1-18 are under examination.


Withdrawn Objection and Rejections
1.  The objection to claim 13, as set forth on page 2 of the office action mailed on 3/1/2021, is withdrawn in view of the amendments to the claim.
As noted by the Applicant in the 6/1/2021 response, claim 13 has been amended to replace “pharmaceutical” with “pharmaceutically”.
Applicant’s response is noted and is persuasive.

2.  The rejection of claims 12 and 13 under 35 U.S.C. 112(b) as being indefinite regarding the recitation of the limitations “such as” and “”including” (in claim 12), and “preferably” (in claim 13) is withdrawn.
In the response filed on 6/1/2021, the Applicant states that the claims have been amended to address the issues raised by the Examiner, and these changes are self-explanatory and do not require further discussion.
Applicant’s response has been fully considered and is persuasive.  The amendment to the claims deleted these limitations, and accordingly, the rejection over these claims is withdrawn.

3.  The rejection of claims 1-7, 12, and 15 under 35 U.S.C. 103 as being unpatentable over Koliha et al (Journal of Extracellular Vesicles, 2016, 5:29975, of record) in view of Behfar et al (US 10,596,123, of record), as set forth on pages 12-15 of the office action mailed on 3/1/2021, is withdrawn.
In the response filed on 6/1/2021, the Applicants argue that the portions of Kohila referenced in the rejection only described activation of platelets and then analysis of extracellular vesicles secreted by the platelets in response to activation.  The platelets referred to in Kohila were not derived from platelet lysate, and one of ordinary skill would have recognized that the composition of extracellular vesicles derived from secretion in response to activation of platelets is different compared to the composition of extracellular vesicles derived from the lysate of the platelets.
These arguments have been fully considered and are persuasive.  Specifically, the Examiner agrees that Kohila does not teach platelet lysate-derived exosomes, as required by the instant claims.


Maintained Rejections

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 remain rejected, and new claims 16 and 18 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more., wherein the judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed at pages 4-8 of the office action mailed on 3/1/2021, and discussed in more detail below.

Claim 1 is directed to a pharmaceutical preparation comprising a fraction that is enriched for human platelet lysate derived extracellular vesicles for use in medicine, said extracellular vesicles not modified by encapsulation.

Claim 2 is directed to the preparation according to claim 1 for the prevention and/or treatment of inflammatory driven diseases, neurodegenerative diseases, immune/autoimmune diseases, cardiovascular diseases, dermatologic diseases, infectious diseases, transplant rejections, stroke, ischemia or Graft-versus-Host Disease.

Claim 3 is directed to the preparation according to claim 1, wherein the preparation is cell-free.

Claim 4 is directed to the preparation according to claim 1, wherein the enriched fraction of human platelet lysate derived extracellular vesicles is the essential pharmaceutically active ingredient in the preparation.

Claim 5 is directed to the preparation according to claim 1, wherein the extracellular vesicles of the enriched fraction have a size of between 10-1000 nm, particularly a size of between 50 to 200 nm preferably between 70 to 140 nm.

Claim 6 is directed to the preparation according to claim 1, wherein the extracellular vesicles of the enriched fraction are positive for at least one cellular exosome marker selected from the group consisting of: CD9, CD41a, CD41b, CD42b, CD61, CD 62P, CD63 and Syntenin.

Claim 7 is directed to the preparation according to claim 1, wherein the extracellular vesicles of the enriched fraction are negative for at least one cellular exosome marker selected from the group consisting of CD 81, CD3, CD4, CD19, CD20, CD2, CD8, CD11a and CD25.

Claim 8 is directed to the preparation according to claim 1 for antimicrobiological applications, wherein the extracellular vesicles of the enriched fraction are positive for the cytokine RANTES or the cytokine NAP-2 or for both.

Claim 9 is directed to the preparation according to claim 1, wherein the protein content of the pharmaceutical preparation is higher than 0.5 mg/ml.

Claim 10 is directed to the preparation according to claim 1, wherein the human platelet lysate originates from single or pooled donor-donated platelets.

Claim 11 is directed to the preparation according to claim 1, wherein the human platelet lysate originates from buffy-coat extracted platelet concentrates or from platelet apheresis.

Claim 12 is directed to the preparation according to claim 1, wherein the extracellular vesicles comprise biological factors, selected from the group consisting of lipids and proteins.

Claim 13 is directed to the preparation according to claim 1, wherein said preparation comprises a pharmaceutically acceptable carrier.

Claim 14 is directed to the preparation according to claim 1, wherein said preparation is suitable for intravenous administration or infusion, for intraperitoneal injection, subcutaneous injection, intra bone injection, intracerebroventricular injection, intra muscular injection, intraocular injection or for topical administration.

Claim 15 is directed to a pharmaceutical preparation comprising an enriched fraction of human platelet derived extracellular vesicles according to claim 1, said pharmaceutical preparation obtained by a method, comprising the steps of:
a. providing human platelet lysate from single donor donated platelets or from pooled donor donated platelets of at least 15 donors, preferably of at least 20 or of at least 30 or of at least 40 donors;
b. enriching extracellular vesicles originating from human platelet lysate;
c. determining an in vitro effect such as an immunomodulatory effect;
d. optionally, selecting those enriched extracellular vesicles that exhibit the in vitro effect such as an immunomodulatory effect, in particular an anti-inflammatory effect and/or immune suppressive effect;
e. optionally, selecting those enriched extracellular vesicles of step b) that exhibit extracellular vesicles negative for the cellular exosome marker CD 81 and positive for the cellular exosome marker CD9; and
f. optionally, admixing the human platelet lysate of step a) or said enriched extracellular vesicles of step b), d) or e) with at least one suitable pharmaceutical excipient and/or carrier.

Claim 16 is directed to the preparation of claim 12, wherein the genetic material is at least one of mRNA, microRNA (miRNA) and small amounts of DNA, and the proteins are at least one of transcription factors, cytokines and growth factors.

Claim 18 is directed to the pharmaceutical preparation of claim 1, prepared by a process comprising
providing a human blood sample;
incubating the human blood sample at 20-24 °C for up to 6 days; and preparing said fraction from the incubated human blood sample.


In January 2019, the USTPO issued revised guidance on patent subject matter eligibility (79 FR 74618).  Similar to the previous December 2014 guidance, the new guidelines require a 2-part analysis for determination of subject matter eligibility under 35 U.S.C. 101.  Accordingly, the claims have been examined in view of the January 2019 subject matter eligibility guidelines.

Step 1 asks if the claim(s) is to a process, machine, manufacture, or composition of matter.  In the instant case, the claims are directed to a composition of matter, namely a pharmaceutical comprising a fraction that is enriched for human platelet lysate derived extracellular vesicles.


Specifically, the instant specification teaches that pharmaceutical preparation of the instant invention can comprise human platelet-derived extracellular vesicles (hPLEVs) as the essential pharmaceutically active ingredient, and can be substantially free of other pharmaceutically active ingredients except of the human platelet lysate (hPL) (p. 23, lines 5-11).  Thus, the claims read on a preparation which comprises only hPLEVs.  The specification teaches that such hPLEVs are naturally-occurring products.  In particular, p. 11, 9-22 states that human platelet lysate may contain high amounts of specific platelet-derived extracellular vesicles, secrete by living thrombocytes during storage time of platelet-concentrate products.  Additionally, platelets burst by lysis and release their soluble inner components into the plasma.  The specification also teaches, at p. 12, lines 14-21, that human platelet lysate contains extracellular vesicles that were released from living thrombocytes during storage of thrombocyte concentrates, and therefore human platelet lysate contains a significant fraction of extracellular vesicles originating from human platelets.  Furthermore, after freeze-thaw cycles of platelet-containing products, platelets are broken up/cracked and release their inner contents into surrounding liquid/plasma, and this can be used for production of human platelet lysate (p. 48, lines 4-12).
It is clear from the teachings of the instant specification that platelets naturally produce extracellular vesicles, wherein such extracellular vesicles are present after naturally-occurring lysis of platelets.  As discussed above, the claimed pharmaceutical preparations can simply by human platelet lysate, and the specification teaches that platelet-derived extracellular vesicles naturally occur in said lysate.  The extracellular vesicles of the claimed preparation would be expected to have the same structure as their naturally-occurring counterparts, as the specification does not appear to disclose any markedly different structural features of the claimed extracellular vesicles compared to those which occur in nature.  Furthermore, even if the claimed pharmaceutical preparation comprised a pharmaceutically acceptable carrier, as recited in dependent claim 13, such pharmaceutical carriers could be as little as water or physiological saline, or even plasma, and these components are naturally-occurring products.  The combination of the extracellular vesicles and such pharmaceutical carriers would not be expected to markedly change the structure of either component, and therefore the claims recite a judicial exception of a naturally-occurring product.
With respect to the limitations of dependent claims which recite that the extracellular vesicles are positive for at least one marker selected from CD9, CD41a, CD42b, CD61, CD62P, CD63, and syntenin, 
Similarly, the relevant art, as evidenced by Goetzel (WO2017/083599, of record), teaches that platelet-derived extracellular vesicles are positive for CXCL7 (Goetzel at p. 24, table 1), and CXCL7 is also known in the art as NAP-2, as evidenced by Ghasemzadeh (Blood, 2013, 121(22):4555-4566, of record, see abstract).

If the claims are determined to recite a judicial exception, then the second prong asks if there is any element(s) recited in the claims beyond the judicial exception which integrates the exception into a practical application.  In the instant case, the judicial exceptions discussed above are not integrated into a practical application.
MPEP 2106.04(d) states that the Supreme Court and Federal Circuit have identified a number of considerations which are relevant to the evaluation of whether the claimed additional elements demonstrate that a claim is directed to patent-eligible subject matter.
Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).

• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

In the instant case, the claims do not recite any elements which integrate the judicial exception into any practical application, as the claims are merely directed to a pharmaceutical preparation which comprises naturally-occurring platelet lysate-derived extracellular vesicles.  Although claim 1 recites that the pharmaceutical preparation is “for use in medicine”, and claim 2 recites the preparation is for prevention and/or treatment of various recited disorders, these limitations are simply intended uses of the claimed pharmaceutical preparation.  The claims are not directed to any method of treatment, but rather a general instruction as to how the preparation can be applied.
Therefore, the claims as written do not integrate the exception into a practical application, as required by the January 2019 guidelines.

If the analysis in Step 2(a) indicates that the claim(s) is directed to a judicially recognized exception, then one must proceed to the analysis of Step 2(b), which asks if the claim recites additional elements which amount to significantly more than the judicial exception.  In the instant case, these additional elements are not sufficient to amount to significantly more than the judicial exception(s).
As discussed above, the claims recite the additional element that the pharmaceutical preparation is “for use in medicine”, and claim 2 recites that the claimed preparation is for the prevention and/or treatment of various recited disorders.  However, these additional elements are merely intended uses of the claimed preparation, and do not further limit or otherwise change the structure and composition of the claimed pharmaceutical preparation.  The claims also recite additional elements that the extracellular vesicles are within a recited size range, and express various recited markers, while not expressing other recited markers.  However, these are inherent characteristics of the recited vesicles, as the specification teaches that platelet-derived vesicles exhibit these characteristics (see above).
The claims also recite the additional elements which state that the human platelet lysate originates from a single or pooled donor-donated platelets, and originates from buffy-coat extracted platelet 
Regarding the limitations of claims 13 and 14, as discussed above a pharmaceutically acceptable carrier can be water, physiological saline, or plasma, and the presence of such carriers would not markedly change the structure or function of the extracellular vesicles.  Furthermore, preparations comprising such carriers would be suitable for the various routes of administration recited in claim 14, as the carrier would not appreciably change the structure or function of the extracellular vesicles.  
	With respect to the limitations of claims 15 and 18, these claims can be considered to be product-by-process claims.  MPEP 2113(I) states that although product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself.  In the instant case, claim 15 recites providing a platelet lysate from single donor or pooled donor platelets, and enriching extracellular vesicles from the platelet lysate.  As discussed above, the specification teaches that platelet lysates naturally contain extracellular vesicles derived from said platelets, and the specification provides no evidence that pooling a platelet lysate from one or more donors and then enriching extracellular vesicles from the lysate would change the structure or function of the vesicles in any way.  Similarly, the specification teaches that extracellular vesicles are naturally released from platelets after storage at 20-24° C at 4-6 days (p. 12, lines 14-16), and there is no evidence that such extracellular vesicles would differ from the claimed extracellular vesicles in terms of structure or function.
	
	Applicant’s arguments 
	In the response filed on 6/1/2021, the Applicant argues that MPEP 2106.04(c) states that if there is a change in at least one characteristic of the claimed product as compared to its naturally-occurring counterpart, and the change came about or was produced by Applicant’s efforts of influences, then the change will generally be considered a markedly different characteristic such that the claimed product is not a product of nature exception.
	The Applicant argue that the accompanying declaration under 37 CFR 1.132 shows differences between the claimed preparation and its naturally-occurring counterpart, non-treated human platelet lysate.  In particular, the declaration states that a fraction that is enriched for human platelet lysate-derived extracellular vesicles is not a natural phenomenon.  The Applicant compared bioactivity of two platelet-derived samples in an immunological proliferation assay using PHA-activated human PMBCs.  The g hPLEV, indicating high bioactivity, while platelet lysate alone showed no impact.
	The Applicant asserts that these surprising experimental data show that an immunomodulatory effect is caused only by the fraction that is enriched for human platelet derived extracellular vesicles.  The Applicant further asserts that the production of platelet concentrates, in general, is an artificial, technical process.  The resulting highly concentrated cell enrichment of platelets in residual plasma plus an additive does not correspond at all to a natural composition occurring in the body after preparation of the blood reserve.
	Furthermore, obtaining the fraction that is enriched for human platelet lysate derived extracellular vesicles necessarily goes in hand with selection of vesicles in favor of other constituents of the platelet lysate and thus distinguishes the material even further from something that would occur in nature.
	The Applicant also argues that under naturally occurring conditions, i.e. in circulating blood of a healthy donor(s), a high portion of vesicles in trapped within inactivated platelets and thus precluded from exerting immunomodulatory action.  These vesicles cannot even reach T cells or other immune cells.
Therefore, the Applicant argues that the experimental data in the declaration shows that an immunomodulatory effect was only obtained by the fraction enriched for human platelet lysate-derived extracellular vesicles, but not by the platelet lysate from which the fraction was derived.  As a result, the claimed product possesses at least one characteristic that is changed as a result of Applicant’s efforts, as compared to its naturally-occurring counterpart.

Response
These arguments have been fully considered and are not persuasive.  The question at hand is whether the claimed preparation comprising platelet lysate derived extracellular vesicles exhibits markedly different characteristics or structure from naturally-occurring counterparts.  As discussed above, platelet lysate-derived extracellular vesicles are naturally occurring products.  A fraction of enriched platelet lysate-derived extracellular vesicles is therefore also a naturally-occurring product.
In the instant case, the Applicant has argued that the extracellular vesicles in this fraction exhibited markedly different characteristics that are not present in the naturally-occurring counterpart, based on the immunomodulatory nature of the enriched vesicles compared to platelet lysate from which they were obtained.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.  Claims  5 and 15 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 5 recites the broad recitation of extracellular vesicles having a size between 10-1000 nm, and the claim also recites that the size of the extracellular vesicles is between 50 and 200 nM, and preferably between 70-140 nm, which are narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by 
	Similarly, claim 15 recites the broad limitation of at least 40 donors, and also recites at least 30 donors, or at least 20 donors, or at least 15 donors, which are narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Furthermore, regarding the phrase “such as” in claim 15, parts (c) and (d), the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	In the response filed on 6/1/2021, the Applicant argues that claims 12, 12, and 15 have been amended to address the issues raised by the Examiner, and that these changes are self-explanatory and do not require further discussion.
	These arguments have been fully considered and are not persuasive.  With respect to the rejection of claim 5, Applicant did not appear to address this rejection in the response, and no amendment was made to claim 5.  Accordingly, claim 5 remains rejected for reasons of record.
	With respect to claim 15, Applicant’s response is noted; however, the issues raised above do not appear to have been addressed, as the claim still recites the phrase “such as”, and also recites a broader range in combination with narrower ranges.  Accordingly, the claim remains rejected for reasons of record.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1-5, 8, 10, and 12-15 remain rejected, and new claim 16 is also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Behfar et al (US 10,596,123, of record), as evidenced by Goetzel (WO2017/083599, of record), Ghasemzadeh (Blood, 2013, 121(22):4555-4566, of record, see abstract), and Torreggiani et al (Eur. Cells and Materials, 2014, 28:137-151, cited in the IDS filed on 1/18/2019), as set forth on pages 8-12 of the office action mailed on 3/1/20121.

With respect to the limitations of claim 1, Behfar teaches a method of preparing microvesicles, wherein said method comprises providing blood, separating plasma from the provided blood thereby providing platelet-rich plasma, disrupting the platelets by subjecting the platelet-rich plasma to at least two cycles of freezing the platelet-rich plasma and thawing the frozen platelet-rich plasma, and separating a solution with the microvesicles from the thawed platelet-rich plasma (column 3, lines 50-56; column 7, line 60 – column 8, line 22; claim 1).  Behfar also teaches a pharmaceutical composition comprising the platelets prepared from this method (claim 24).  Behfar further teaches that the platelets are concentrated through filtration, centrifugation, or other means (column 3, line 60 – column 4, line 11).  Behfar teaches that the blood source can be from a human (column 2 lines 31-32), and also teach that these exosomes are useful for wound repair (abstract).
Behfar therefore anticipates the pharmaceutical preparation of claim 1 it teaches a pharmaceutical composition comprising platelet-derived extracellular vesicles (i.e. exosomes), wherein the extracellular vesicles/exosomes were derived from a platelet lysate (disruption of platelets by freeze-thawing platelet-rich plasma), and wherein the extracellular vesicles/exosomes were then concentrated into an exosomal fraction.  The resulting preparation is taught by Behfar to be useful for administration, and thus can be considered to be “for use in medicine”.

	With respect to the limitations of claim 2, MPEP 2111.02(11) states:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).

With respect to the limitations of claim 3, Behfar teaches that whole blood can be centrifuged or allowed to separate naturally to remove cells from the whole blood. They also teach a centrifugation step to remove excess particulates after the repeated freezing and thawing and discarding of the pellet (column 7 line 63-column 8 line 7 and figure 6).
Thus the composition of Behfar would necessarily be cell free after separation of the supernatant from the pellets because the point of the centrifugation was to pellet the cells in the solution.
With respect to the limitations of claim 4, Behfar teaches that the pharmaceutical composition comprising the extracellular vesicles/exosomes also comprises a carrier (Behfar at claim 24).  The resulting composition would comprise the exosomes and the carrier, and the exosomes would necessarily be the pharmaceutically active ingredient in the preparation.
With respect to the limitations of claim 5, Behfar teaches that their exosomes are 30-100 nm in size which falls within the broadest claimed range (Column 6 line 65-column 7 line 7).
With respect to the limitations of claim 8, as evidenced by Goetzel, platelet derived vesicles are known to be positive for CXCL7 (page 24 table 1). CXCL7 is also known as NAP-2 (as evidenced by Ghasemzadeh abstract).  Therefore, because the platelet derived vesicles of Behfar would necessarily contain CXCL7.
With respect to the limitations of claim 10, Behfar states that the exosomes of their invention may be collected from human blood (column 6 lines 57-58).  Behfar does not specify whether the blood can be from a single donor or pooled form multiple donors. However, because the only options one of ordinary skill would have would be to either use blood from a single donor or pool blood from multiple donors, and the claim does not recite any limitations beyond simply using blood collected from a human source. The claim is therefore anticipated by Behfar simply directing one of ordinary skill to collect human blood.
With respect to the limitations of claim 12, Behfar teaches that exosomes are known to contain RNA, proteins, lipids and various metabolites (column 1 lines 58-59).
With respect to the limitations of claim 13, Behfar teaches that the vesicles can be encapsulated in alginates which are polysaccharides, modified starches or maltodextrin which are all types of edible carbohydrate based polysaccharides (biological polymers) (all 3 can be found in the ingredients list of common food products and therefore one of ordinary skill would know these are safe to use with humans and are therefore "pharmaceutical" acceptable) (Embodiments B and D; Column 5 lines 45-62 and column 6 lines 20-35).

With respect to the limitations of claim 15, Behfar teaches that exosomes and vesicles can be prepared from disrupted platelets (column 2 lines 18-24; column 3 lines 41 and 42 and lines 54-56; Figure 6; column 7 line 62-column 8 line 22).  Behfar teaches that the blood source can be from a human (column 2 lines 31-32), and also teaches medicinal use including wound repair (column 5 lines 39-41).  Behfar further teaches that its compositions comprising platelet-derived exosomes can be characterized by assessment of promoting in vitro cell growth and pre-clinical performance (column 4, lines 52-56).
Furthermore, claim 15 is a product by process claim. According to MPEP 2113(1): The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. Claim 15 requires the steps of providing human platelet lysate from a number of donors, enriching vesicles originating from platelet lysate and determining an in vitro effect of the vesicles. The process therefore does not impart any distinctive structural limitations on the claimed vesicles and the vesicles are therefore still indistinguishable from naturally occurring.
With respect to the limitations of claim 16, Behfar teaches that platelet-derived exosomes are known to contain RNA, proteins, lipids and various metabolites (column 1 lines 58-59).  Furthermore, Torreggiani et al teach that platelet-derived exosomes are known to contain fibroblast growth factor (FGF), vascular endothelial growth factor (VEGF), platelet-derived growth factor (PDGF-BB), and transforming growth factor beta 1 (TGF-1) (Torreggiani at abstract).  Therefore, the platelet-derived extracellular vesicles/exosomes of Behfar would be expected to comprise growth factors.

	Applicant’s arguments
	In the response filed on 6/1/2021, the Applicant argues that Behfar describes that the extracellular vesicles are encapsulated prior to their use in medicine.  The Applicant notes that independent claim 1 has been amended to specifically recite that the extracellular vesicles are not modified by encapsulation, and therefore Behfar does not meet the terms of amended claim 1.

	Response
	These arguments have been fully considered and are not persuasive.  Although Behfar teaches that its extracellular vesicles can be encapsulated, this is only one embodiment of its invention.  Claim 24 of .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.  Claim 9 remains rejected under 35 U.S.C. 103 as being unpatentable over Behfar et al (US 10,596,123, of record), as applied to claims 1-5, 10, and 12-14, in view of Beelen et al (US 20150190429, of record), and further in view of Dean et al (Thrombosis and Haemostasis, 2009, 102(4):711-718, of record), as set forth on pages 15-16 of the office action mailed on 3/1/2021.
Behfar teaches a method of preparing microvesicles, wherein said method comprises providing blood, separating plasma from the provided blood thereby providing platelet-rich plasma, disrupting the platelets by subjecting the platelet-rich plasma to at least two cycles of freezing the platelet-rich plasma and thawing the frozen platelet-rich plasma, and separating a solution with the microvesicles from the thawed platelet-rich plasma (column 3, lines 50-56; column 7, line 60 – column 8, line 22; claim 1).  Behfar also teaches a pharmaceutical composition comprising the platelets prepared from this method (claim 24).  Behfar further teaches that the platelets are concentrated through filtration, centrifugation, or other means (column 3, line 60 – column 4, line 11).  Behfar teaches that the blood source can be from a human (column 2 lines 31-32), and also teach that these exosomes are useful for wound repair (abstract).

	Behfar does not teach that the protein content of the pharmaceutical composition is higher than 0.5 mg/ml.
	However, Beelen teaches that exosomes derived from stem cells can be enriched and used in the treatment of inflammatory conditions (paragraphs 0024 and 0001).  Beelen teaches that in order to identify suitable fractions with in vitro immunomodulatory activity, exosomes can be analyzed for contaminants, such as microbes, viruses, and pyrogens, as well as protein content and particle size (paragraph 0025).  Beelen also teaches that the preferred protein content for enriched vesicles is higher than 1 mg/mL (paragraph 0039).  Additionally, Beelen teaches that exosomes are a potent tool for regenerative therapies (paragraph 0021).  Beelen teaches that the stem cells can be cultured in platelet lysate and their preparation can contain the platelet lysate (paragraph 0036). Beelen also shows that exosomes enriched to 1.1 mg/mL total protein are effective in treating graft vs host disease in a patient (paragraphs 0094 and 0110).
Similarly, Dean teaches that platelet derived vesicles have a concentration dependent effect on human umbilical cord vein endothelial cells (figure 2B and 2C).  Dean concludes that this effect is due to the proteins contained in the vesicles (page 5 last paragraph-page 6 top of page).
It would have been prima facie obvious before the effective filing date of the instant invention to apply the teachings of Beelen and Dean to the invention of Behfar, such that Behfar’s platelet-derived exosome compositions comprised a protein concentration of greater than 1 mg/mL, as Beelen teaches that this concentration is necessary achieve a desired immunomodulatory or tissue regenerative effect.  One of ordinary skill would have been motivated to create a composition comprising platelet-derived exosomes with a protein concentration higher than 0.5 mg/mL total protein because Beelen showed that a concentration of 1.1 mg/mL exhibited a therapeutic effect in a patient when using stem cell derived vesicles (Beelen paragraphs 0094 and 0110).  A skilled artisan would have had a reasonable expectation of success, because although Beelen teaches vesicles derived from stem cells, Dean teaches that the effects of exosomes are dose-dependent (Dean at figure 2B and 2C), suggesting that that if the concentration of platelet-derived vesicles and the protein contained within them is too low, the a composition comprising said vesicles would not be therapeutically effective.
	Furthermore, no more than routine skill would have been required to modify the invention of Behfar with the teachings of Beelen and Dean, as Beeleen and Dean suggest that the exosomal protein concentration is critical in such compositions, and that a protein concentration of at least 1 mg/ml is 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine the teachings of Behfar, Beelen, and Dean, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

2.  Claim 11 remains rejected under 35 U.S.C. 103 as being unpatentable over Behfar et al (US 10,596,123, of record), as applied to claims 1-5, 10 and 12-14, in view of Black et al (Transfusion, 2015, 55:2184-2196, of record), as set forth on pages 16-17 of the office action mailed on 3/1/2021.
Behfar teaches a method of preparing microvesicles, wherein said method comprises providing blood, separating plasma from the provided blood thereby providing platelet-rich plasma, disrupting the platelets by subjecting the platelet-rich plasma to at least two cycles of freezing the platelet-rich plasma and thawing the frozen platelet-rich plasma, and separating a solution with the microvesicles from the thawed platelet-rich plasma (column 3, lines 50-56; column 7, line 60 – column 8, line 22; claim 1).  Behfar also teaches a pharmaceutical composition comprising the platelets prepared from this method (claim 24).  Behfar further teaches that the platelets are concentrated through filtration, centrifugation, or other means (column 3, line 60 – column 4, line 11).  Behfar teaches that the blood source can be from a human (column 2 lines 31-32), and also teach that these exosomes are useful for wound repair (abstract).
Behfar therefore teaches a pharmaceutical composition comprising platelet-derived extracellular vesicles (i.e. exosomes), wherein the extracellular vesicles/exosomes were derived from a platelet lysate (disruption of platelets by freeze-thawing platelet-rich plasma), and wherein the extracellular vesicles/exosomes were then concentrated into an exosomal fraction.  The resulting preparation is taught by Behfar to be useful for administration, and thus can be considered to be “for use in medicine”.  Behfar does not teach that platelet lysate is derived from buffy-coat extracted platelet concentrates or platelet apheresis.

It would have been prima facie obvious to one of ordinary skill before the filing date of the instant invention to apply the teachings of Black to the invention of Behfar.  One of ordinary skill would have known, via Black, that platelets can be isolated from a donor using apheresis, and that those platelets will produce vesicles.  A skilled artisan would have reasonably expected that the platelets, once isolated, would be compatible with the method of Behfar for lysis if the vesicles were required to be in lysate, as both Behfar and Black isolate platelets from whole blood.  The purified platelets, once free of the blood, would have an identical composition which would ensure the lysate and vesicles produced from platelets isolated Black’s method of apheresis would be useful for producing vesicles and lysate of Behfar.
	Furthermore, no more than routine skill would have been required to modify the methods of Behfar by utilizing apheresis to obtain platelets, as Black teaches that platelets isolated in this manner produce exosomes/vesicles.  Thus, it would have been prima facie obvious to combine the teachings of Behfar and Black to advantageously produce a preparation comprising platelet lysate-derived exosomes, wherein the lysed platelets were obtained by apheresis.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine the teachings of Behfar and Black, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Applicant’s response
In the response filed on 6/1/2021, the Applicant did not address the rejections of claims 9 and 11 under 35 U.S.C. 103.

Response
The rejections are therefore maintained for reasons discussed above.


Rejection Necessitated by Amendment

Claim Rejections - 35 USC § 112(b)
	The statutory basis for 35 U.S.C. 112(b) is cited above.

The term "small amounts" of DNA in new claim 16 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the specification does not teach or otherwise suggest what amounts of DNA would be considered to be a “small amount”.  The term is relative, and arguably subjective, as what one skilled artisan would call a “small amount” may not be considered so by another skilled artisan.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
Independent claim 1 recites a pharmaceutical preparation comprising a fraction that is enriched for human platelet lysate derived extracellular vesicles for use in medicine, “said extracellular vesicles not modified by encapsulation”.  After extensive review, the Examiner is unable to find, in the Specification as 
	In the response filed on 6/1/2021 in the traversal of the rejection under 35 U.S.C. 102(a)(2), the Applicants noted this amendment, and stated that support could be found at p 8, last paragraph, of the instant specification, which describes that the human platelet lysate derived fraction according to the invention is used directly in medicine, which would exclude the additional step of encapsulation.
	Applicant’s statement is noted; however, the instant specification does not specifically teach that its preparation cannot be encapsulated, or even discuss encapsulation.  Furthermore, the specification teaches that the extracellular vesicle preparation can comprise a pharmaceutically acceptable carrier, excipient, or diluent (p. 35, lines 4-5; p. 40, lines 7-17; p. 41, lines 7-9).  The specification also teaches that its preparation can comprise a suitable polymer matrix as a preferred embodiment of the invention (p. 41, lines 12-15).  Therefore, the specification does not teach or suggest that the platelet lysate only be directly used, but instead makes clear that other diluents, excipients, and/or carriers, such as polymers, are permitted, and in the case of polymers, actually preferred.  Therefore, this limitation is not explicitly taught in the specification, nor does it flow naturally from the specification.
	With respect to the limitations of new claim 18, the claim recites preparing the pharmaceutical composition of claim 1 by a process comprising providing a human blood sample, incubating the blood sample at 20-24 °C for up to 6 days, and preparing said fraction from the incubated human sample.  After extensive review, the Examiner is unable to find, in the Specification as originally filed, support for this newly added limitation in the claim.  This newly added limitation is not expressly asserted, nor does it flow naturally from the Specification as originally filed.
	The specification teaches that extracellular vesicles are secreted during storage of platelet-concentrate products.  During storage time of nearly 1 week at 20-24 °C, cells continue secreting extracellular vesicles into the surrounding plasma (p. 11, lines 14-17; p. 12, lines 14-16).  The specification thus teaches incubation of thrombocyte-concentrates (i.e. a solution or fraction in which thrombocytes/platelets have been concentrated to higher than normal amounts), but does not appear to contemplate incubating a blood sample under these conditions in order to obtain a fraction that is enriched for human platelet lysate derived extracellular vesicles.   Therefore, the limitations of new claim 18 are not explicitly taught in the specification, nor does it flow naturally from the specification.


Claim Rejections - 35 USC § 103
	The statutory basis for 35 U.S.C. 103 is cited above.
 
et al (US 10,596,123, of record), as applied to claims 1-5, 10, and 12-14, in view of Houze et al (WO2013/076507, cited in the IDS filed on 1/18/2019).

Claim 17 is directed to the preparation according to claim 13, wherein said pharmaceutically acceptable carrier is a pharmaceutically acceptable polymer.

Behfar teaches a method of preparing microvesicles, wherein said method comprises providing blood, separating plasma from the provided blood thereby providing platelet-rich plasma, disrupting the platelets by subjecting the platelet-rich plasma to at least two cycles of freezing the platelet-rich plasma and thawing the frozen platelet-rich plasma, and separating a solution with the microvesicles from the thawed platelet-rich plasma (column 3, lines 50-56; column 7, line 60 – column 8, line 22; claim 1).  Behfar also teaches a pharmaceutical composition comprising the platelets prepared from this method (claim 24).  Behfar further teaches that the platelets are concentrated through filtration, centrifugation, or other means (column 3, line 60 – column 4, line 11).  Behfar teaches that the blood source can be from a human (column 2 lines 31-32), and also teach that these exosomes are useful for wound repair (abstract).
Behfar therefore teaches a pharmaceutical composition comprising platelet-derived extracellular vesicles (i.e. exosomes), wherein the extracellular vesicles/exosomes were derived from a platelet lysate (disruption of platelets by freeze-thawing platelet-rich plasma), and wherein the extracellular vesicles/exosomes were then concentrated into an exosomal fraction.  The resulting preparation is taught by Behfar to be useful for administration, and thus can be considered to be “for use in medicine”.  Behfar does not teach that its pharmaceutical composition comprising platelet lysate-derived extracellular vesicles/exosomes comprises a pharmaceutically acceptable polymer.
However, Houze teaches a platelet lysate gel which comprises a platelet lysate and at least one pharmaceutically acceptable polymer (p. 6, lines 27-28; p. 16, lines 8-27; claim 1).  Houze teaches that its compositions are useful for treatment of several disorders (abstract), and its lysate gel compositions offer advantages over compositions which do not comprise a gel, including simplified process for dosing and clinical convenience, long-term stability, potency, and decreased unwanted impurities (p. 10, line 24-29; Table 1).

It would have been prima facie obvious as of the earliest effective filing date of the instant invention to apply the invention of Houze to that of Behfar.  In particular, Behfar teaches pharmaceutical compositions comprising platelet lysate-derived extracellular vesicles/exosomes for use in treatment of medical conditions, and Houze teaches that platelet lysate compositions are advantageously formulated in its gel 
Furthermore, no more than routine skill would have been required to modify the invention of Behfar by incorporating a gel as taught by Houze into Behfar’s compositions, as Houze teaches specific advantages associated with formulating platelet lysates in a gel.  Therefore, it would have been prima facie obvious to combine the inventions of Behfar and Houze to advantageously produce a pharmaceutical preparation comprising a fraction that is enriched for human platelet lysate derived extracellular vesicles, wherein said preparation comprised a pharmaceutically acceptable polymer.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine the teachings of Behfar and Houze, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


New Grounds of Rejection

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Behfar et al (US 10,596,123, of record).
Behfar teaches a method of preparing microvesicles, wherein said method comprises providing blood, separating plasma from the provided blood thereby providing platelet-rich plasma, disrupting the platelets by subjecting the platelet-rich plasma to at least two cycles of freezing the platelet-rich plasma and thawing the frozen platelet-rich plasma, and separating a solution with the microvesicles from the thawed platelet-rich plasma (column 3, lines 50-56; column 7, line 60 – column 8, line 22; claim 1).  Behfar also teaches a pharmaceutical composition comprising the platelets prepared from this method (claim 24).  Behfar further teaches that the platelets are concentrated through filtration, centrifugation, or other means (column 3, line 60 – column 4, line 11).  Behfar teaches that the blood source can be from a human (column 2 lines 31-32), and also teach that these exosomes are useful for wound repair (abstract).
Behfar therefore teaches a pharmaceutical composition comprising platelet-derived extracellular vesicles (i.e. exosomes), wherein the extracellular vesicles/exosomes were derived from a platelet lysate (disruption of platelets by freeze-thawing platelet-rich plasma), and wherein the extracellular vesicles/exosomes were then concentrated into an exosomal fraction.  The resulting preparation is taught by Behfar to be useful for administration, and thus can be considered to be “for use in medicine”.
Claims 6 and 7 were not rejected in the previous office action as being anticipated by Behfar.  However, after further consideration, the Examiner has concluded that the limitations of these claims are necessarily met by Behfar’s platelet lysate-derived extracellular vesicles.
Although Behfar does not explicitly teach that its extracellular vesicles are positive for at least one exosome marker selected from CD9, CD41a, CD41b, CD42b, CD61, CD63, and Syntenin, and are negative for at least one exosome marker selected from CD81, CD3, CD4, CD19, CD20, CD2, CD11a, and CD25, the instant specification teaches that platelet-derived extracellular vesicles are characterized by expression of CD9, CD41a, CD41b, CD42b, CD61, CD63, and Syntenin (p. 12, lines 1-6; p. 24, lines 12-15).  The specification also teaches that platelet lysate-derived extracellular vesicles lack CD81, CD2, CD8, CD11a, and CD25 (p. 24, lines 12-15).
Therefore, in absence of evidence to the contrary, the platelet lysate-derived extracellular vesicles/exosomes of Behfar would necessarily be positive for each least one marker selected from CD9, CD41a, CD41b, CD42b, CD61, CD63, and Syntenin, and would necessarily be negative for at least one exosome marker selected from CD81, CD3, CD4, CD19, CD20, CD2, CD11a, and CD25. Because the Office does not have the facilities for testing the platelet lysate-derived extracellular vesicles taught by Behfar, the burden is on the Applicant to show a novel and unobvious difference between the claimed platelet lysate-derived extracellular vesicles and those of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.).


2.  Claims 1-8 and 10-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torreggiani et al (Eur. Cells and Materials, 2014, 28:137-151, cited in the IDS filed on 1/18/2019), as evidenced by Goetzel (WO2017/083599, of record) and Ghasemzadeh (Blood, 2013, 121(22):4555-4566, of record, see abstract).

With respect to the limitations of claims 1 and 13, Torreggiani teaches production of platelet lysate-derived extracellular vesicles (abstract).  Specifically, Torreggiani teaches generation of human platelet lysate by freezing then thawing platelets (p. 138, 1st column – “Generation of human platelet lysate (PL)”), followed by isolation of exosomes by centrifugation of the platelet lysate to obtain a pellet of cell-free platelet lysate derived exosomes, which was then re-suspended in sterile PBS (p. 138, 1st column – “Exosome isolation from PL”).
Torreggiani meets the limitations of claims 1 and 13 because its exosome in sterile PBS can be considered as a pharmaceutical preparation comprising a fraction that is enriched for human platelet lysate derived extracellular vesicles (exosomes) in a pharmaceutically acceptable carrier (PBS – i.e. physiological saline).  Torreggiani also states that platelet lysate-derived exosomes can be advantageous as a nanodelivery system for cell-free regeneration therapies, and thus the exosome preparation of Torreggiani can be considered as a preparation “for use in medicine”.
With respect to the limitations of claim 2, although Torreggiani teaches that its exosomes are useful for nanodelivery in cell-free regeneration methods, it does not explicitly teach treatment or prevention of the diseases/disorders recited in claim 2.  However, prevention and/or treatment of these diseases and disorders is merely an intended use platelet lysate-derived extracellular vesicles/exosomes, and this intended use does not change or alter the structure/composition of the exosome preparation. MPEP 2111.02(11) states:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an 
With respect to the limitations of claim 3, Torreggiani teaches that the platelet lysate was centrifuged under conditions that removed cellular debris (p. 138, 1st column – “Exosome isolation from PL”), and therefore its exosome preparation is necessarily cell free.
With respect to the limitations of claim 4, Torreggiani teaches that the exosomes were re-suspended in PBS, and therefore the only components of the preparation were the platelet lysate-derived exosomes and PBS/physiological saline.  Because PBS is not recognized as “pharmacologically active”, the exosomes are the only pharmacologically active component of Torreggiani’s preparation.
With respect to the limitations of claim 5, Torreggiani teaches that its platelet lysate-derived exosomes had a size range from 30-100 nM (p. 140, 2nd column, 1st paragraph; Fig. 1a).
With respect to the limitations of claim 6, Torreggiani teaches that its exosomes were assessed for CD63 expression, and that the platelet lysate-derived exosomes expressed CD63 (p. 140, 2nd column, 1st paragraph).
With respect to the limitations of claim 7, although Torreggiani did not measure expression of CD81, CD3, CD4, CD19, CD20, CD2, CD8, CD11a, and CD25 on its platelet-derived exosomes, the instant specification teaches that such exosomes do not express these markers.  Therefore, in absence of evidence to the contrary, the platelet lysate-derived exosomes of Torreggiani would not have been expected to express these markers (see In re Best, Ex parte Gray), cited above.
Similarly, with respect to the limitations of claim 8, although Torreggiani did not assess expression of RANTES or NAP-2 on its exosomes, Goetzel (WO2017/083599, of record), teaches that platelet-derived extracellular vesicles are positive for CXCL7 (Goetzel at p. 24, table 1), and CXCL7 is also known in the art as NAP-2, as evidenced by Ghasemzadeh (Blood, 2013, 121(22):4555-4566, of record, see abstract).  Therefore, in absence of evidence to the contrary, the platelet lysate-derived exosomes of Torreggiani would not have been expected to express these markers (see In re Best, Ex parte Gray), cited above.
With respect to the limitations of claim 10, although Torreggiani not explicitly state that its platelets were from a single or pooled-donor donated platelets.  However, because the only options one of ordinary skill would have would be to either use platelets from a single donor or pool platelets from multiple donors, and the claim does not recite any limitations beyond simply using platelets collected from a human source. The claim is therefore anticipated by Torreggiani simply by teaching isolation of exosomes from platelets.
With respect to the limitations of claim 11, Torreggiani teaches that its platelets were generated by a pool of 3-5 buffy coats (p. 138, 1st column, - “Generation of human platelet lysate (PL)”).
claims 12 and 16, Torreggiani teaches that its platelet lysate-derived exosomes comprise basic fibroblast growth factor (bFGF), vascular endothelial growth factor (VEGF), platelet-derived growth factor (PDGF-BB), and transforming growth factor beta 1 (TGF-1) (abstract; Fig. 6).
With respect to the limitations of claim 14, Torreggiani teaches that its platelet lysate-derived exosomes were re-suspended in (PBS).  Because PBS is considered to be physiologic saline, the exosome preparation of Torreggiani would be considered to be suitable for administration via the recited routes (see In re Best, Ex parte Gray, cited above).
With respect to the limitations of claim 15, Torreggiani’s method of enriching platelet lysate derived exosomes (discussed above) meets the limitations of parts (a) and (b) of claim 15.  Furthermore, Torreggiani assessed in vitro activity of its exosomes by measuring proliferation of bone marrow stromal cells in response to its exosomes (see abstract; Fig. 3), and thus determined an in vitro effect as recited in claim 15, part (c).


Claim Rejections - 35 USC § 103
The statutory basis for 35 U.S.C. 103 is cited above.

1.  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Torreggiani et al (Eur. Cells and Materials, 2014, 28:137-151, cited in the IDS filed on 1/18/2019), as applied to claims 1-8 and 10-16, in view of Beelen et al (US 20150190429, of record), and further in view of Dean et al (Thrombosis and Haemostasis, 2009, 102(4):711-718, of record), as set forth on pages 15-16 of the office action mailed on 3/1/2021.
Torreggiani teaches production of platelet lysate-derived extracellular vesicles (abstract).  Specifically, Torreggiani teaches generation of human platelet lysate by freezing then thawing platelets (p. 138, 1st column – “Generation of human platelet lysate (PL)”), followed by isolation of exosomes by centrifugation of the platelet lysate to obtain a pellet of cell-free platelet lysate derived exosomes, which was then re-suspended in sterile PBS (p. 138, 1st column – “Exosome isolation from PL”).  Torreggiani further teaches that its platelet lysate-derived exosomes comprise bFGF, VEGF, PDGF-BB, and TGFb-1 (abstract; Fig. 6), and are capable of stimulating proliferation and migration of bone marrow-derived stromal cells in a dose-dependent manner (Figs. 3 and 4), and promoting osteogenic differentiation of bone marrow stromal cells (Fig. 5).  Torreggiani teaches that its platelet lysate-derived exosomes are useful as nanodelivery agents for cell-free regeneration therapies (abstract).

	However, Beelen teaches that exosomes derived from stem cells can be enriched and used in the treatment of inflammatory conditions (paragraphs 0024 and 0001).  Beelen teaches that in order to identify suitable fractions with in vitro immunomodulatory activity, exosomes can be analyzed for contaminants, such as microbes, viruses, and pyrogens, as well as protein content and particle size (paragraph 0025).  Beelen also teaches that the preferred protein content for enriched vesicles is higher than 1 mg/mL (paragraph 0039).  Additionally, Beelen teaches that exosomes are a potent tool for regenerative therapies (paragraph 0021).  Beelen teaches that the stem cells can be cultured in platelet lysate and their preparation can contain the platelet lysate (paragraph 0036). Beelen also shows that exosomes enriched to 1.1 mg/mL total protein are effective in treating graft vs host disease in a patient (paragraphs 0094 and 0110).
Similarly, Dean teaches that platelet derived vesicles have a concentration dependent effect on human umbilical cord vein endothelial cells (figure 2B and 2C).  Dean concludes that this effect is due to the proteins contained in the vesicles (page 5 last paragraph-page 6 top of page).
It would have been prima facie obvious before the effective filing date of the instant invention to apply the teachings of Beelen and Dean to the invention of Torreggiani, such that Torreggiani’s platelet-derived exosome compositions comprised a protein concentration of greater than 1 mg/mL, as Beelen teaches that this concentration is necessary achieve a desired tissue regenerative effect, and Torreggiani shows that its platelet lysate-derived exosomes are useful for cell-free regeneration therapies.  One of ordinary skill would have been motivated to create a composition comprising platelet-derived exosomes with a protein concentration higher than 0.5 mg/mL total protein because Beelen showed that a concentration of 1.1 mg/mL exhibited a therapeutic effect in a patient when using stem cell derived vesicles (Beelen paragraphs 0094 and 0110).  A skilled artisan would have had a reasonable expectation of success, because although Beelen teaches vesicles derived from stem cells, both Torreggiani and Dean teach that the effects of exosomes are dose-dependent (Torreggiani at Figs. 3, 4, and 5; Dean at figure 2B and 2C), suggesting that that if the concentration of platelet-derived vesicles and the protein contained within them is too low, the a composition comprising said vesicles would not be therapeutically effective.
	Furthermore, no more than routine skill would have been required to modify the invention of Torreggiani with the teachings of Beelen and Dean, as each of Torreggiani, Beeleen and Dean suggest that the exosomal protein concentration is critical in such compositions, and that a protein concentration of at least 1 mg/ml is desirable.  Therefore, it would have been prima facie obvious to combine the teachings of Torreggiani, Beelen, and Dean to advantageously achieve a pharmaceutical preparation comprising platelet lysate-derived exosomes, wherein the protein concentration of said preparation is at 1 mg/ml.
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine the teachings of Torreggiani, Beelen, and Dean, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

2.  Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Torreggiani et al (Eur. Cells and Materials, 2014, 28:137-151, cited in the IDS filed on 1/18/2019), as applied to claims 1-8 and 10-16, in view of Houze et al (WO2013/076507, cited in the IDS filed on 1/18/2019).
Torreggiani teaches production of platelet lysate-derived extracellular vesicles (abstract).  Specifically, Torreggiani teaches generation of human platelet lysate by freezing then thawing platelets (p. 138, 1st column – “Generation of human platelet lysate (PL)”), followed by isolation of exosomes by centrifugation of the platelet lysate to obtain a pellet of cell-free platelet lysate derived exosomes, which was then re-suspended in sterile PBS (p. 138, 1st column – “Exosome isolation from PL”).  Torreggiani further teaches that its platelet lysate-derived exosomes comprise bFGF, VEGF, PDGF-BB, and TGFb-1 (abstract; Fig. 6), and are capable of stimulating proliferation and migration of bone marrow-derived stromal cells in a dose-dependent manner (Figs. 3 and 4), and promoting osteogenic differentiation of bone marrow stromal cells (Fig. 5).  Torreggiani teaches that its platelet lysate-derived exosomes are useful as nanodelivery agents for cell-free regeneration therapies (abstract).
	Torreggiani does not teach that its pharmaceutical composition comprising platelet lysate-derived extracellular vesicles/exosomes comprises a pharmaceutically acceptable polymer.
However, Houze teaches a platelet lysate gel which comprises a platelet lysate and at least one pharmaceutically acceptable polymer (p. 6, lines 27-28; p. 16, lines 8-27; claim 1).  Houze teaches that its compositions are useful for treatment of several disorders (abstract), and its lysate gel compositions offer advantages over compositions which do not comprise a gel, including simplified process for dosing and clinical convenience, long-term stability, potency, and decreased unwanted impurities (p. 10, line 24-29; Table 1).

prima facie obvious as of the earliest effective filing date of the instant invention to apply the invention of Houze to that of Torreggiani.  In particular, Torreggiani teaches a preparation of platelet lysate-derived exosomes that stimulates bone marrow stromal cell proliferation and migration, and osteogenic differentiation (Figs. 3-5), and Torreggiani specifically teaches that such exosomes are useful as nanodelivery vehicles for cell-free regeneration methods (abstract).  Houze teaches that platelet lysate compositions are advantageously formulated in its gel formulations, and thus one of ordinary skill would have immediately recognized the advantages offered by Houze’s formulations.  The skilled artisan would have reasonably expected that formulation of the Torreggiani’s exosome preparation with a gel as taught by Houze would offer the improvements taught by Houze.
Futhermore, no more than routine skill would have been required to modify the invention of Torreggiani by incorporating a gel as taught by Houze into Torreggiani’s compositions, as Houze teaches specific advantages associated with formulating platelet lysates in a gel.  Therefore, it would have been prima facie obvious to combine the inventions of Torreggiani and Houze to advantageously produce a pharmaceutical preparation comprising a fraction that is enriched for human platelet lysate derived extracellular vesicles, wherein said preparation comprised a pharmaceutically acceptable polymer.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine the teachings of Torreggiani and Houze, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


Conclusion
No claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Bruce D. Hissong
Art Unit 1646

/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646